Exhibit 10.1

 

AMENDMENT NO. 10 TO SALE AND SERVICING AGREEMENT

(VFCC Transaction with Ares Capital CP Funding LLC)

 

THIS AMENDMENT NO. 10 TO THE SALE AND SERVICING AGREEMENT, dated as of July 22,
2008 (this “Amendment”), is entered into in connection with that certain Sale
and Servicing Agreement, dated as of November 3, 2004 (as amended, modified,
waived, supplemented or restated through the date hereof, the “Sale and
Servicing Agreement”), by and among Ares Capital CP Funding LLC, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”),
Ares Capital Corporation, as the originator (together with its successors and
assigns in such capacity, the “Originator”) and as the servicer (together with
its successors and assigns in such capacity, the “Servicer”), each of the
Conduit Purchasers and Institutional Purchasers from time to time party thereto,
each of the Purchaser Agents from time to time party thereto, Wachovia Capital
Markets, LLC, as the Administrative Agent (together with its successors and
assigns in such capacity, the “Administrative Agent”) and as the Purchaser Agent
with respect to Variable Funding Capital Company LLC (f/k/a Variable Funding
Capital Corporation), as Conduit Purchaser (together with its successors and
assigns in such capacity, the “VFCC Agent”), U.S. Bank National Association, as
the trustee (together with its successors and assigns in such capacities, the
“Trustee”), and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) as the backup servicer (together with its successors and assigns in
such capacity, the “Backup Servicer”).  Capitalized terms used and not otherwise
defined herein shall have the meanings given to such terms in the Sale and
Servicing Agreement.

 

R E C I T A L S

 

WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, and, pursuant to and in accordance with Section 13.1 thereof, the
parties hereto desire to amend the Sale and Servicing Agreement, in certain
respects as provided herein;

 

NOW, THEREFORE, based upon the above Recital, the mutual premises and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned, intending to be
legally bound, hereby agree as follows:

 

SECTION 1.         AMENDMENTS.

 

(a)           The “Recitals” in the Sale and Servicing Agreement are hereby
amended and restated as follows:

 

WHEREAS, the parties hereto previously entered into the Sale and Servicing
Agreement dated as of November 3, 2004 (such agreement, as amended, modified or
waived prior to the date hereof, the “Existing Agreement”);

 

WHEREAS, Section 13.1 of the Existing Agreement provides that no amendment shall
be effective without the written agreement of the Borrower, the Administrative
Agent, the Trustee and each Purchaser and its related Purchaser Agent;

 

--------------------------------------------------------------------------------


 

WHEREAS, on the Tenth Amendment Effective Date, the parties hereto wish to amend
the Existing Agreement in order to make certain changes agreed to by the parties
hereto; and

 

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

(b)           Section 1.1 of the Sale and Servicing Agreement is hereby amended
by amending and restating in their entirety the following defined terms:

 

““Accrual Period”:  With respect to each Advance (or portion thereof), (a) with
respect to the first Payment Date, the period commencing on the Closing Date and
ending on the last day of the calendar month preceding the first Payment Date,
(b) with respect to the final Payment Date, the period commencing on the first
day of the calendar month in which the preceding Payment Date occurred and
ending on the final Payment Date, and (c) with respect to any other Payment
Date, the period commencing on the first day of the calendar month in which the
preceding Payment Date occurred and ending on the last day of the calendar month
immediately preceding the month in which the Payment Date occurs.”

 

““Alternative Rate”:  For any day during any Accrual Period, (i) with respect to
any Institutional Purchaser, an interest rate per annum equal to the LIBOR Rate
and (ii) with respect to any Conduit Purchaser, an interest rate per annum equal
to the Adjusted Eurodollar Rate; provided that the Alternative Rate shall be the
Base Rate if a Eurodollar Disruption Event occurs.”

 

““Ares LIBOR Rate”:  The rate per annum appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time for such day, provided, if such day is not
a Business Day, the immediately preceding Business Day, as the rate for Dollar
deposits with a one-month, a two-month or a three-month maturity, as applicable,
as and when determined in accordance with the applicable Underlying
Instruments.”

 

““Borrowing Notice”:  Each notice required to be delivered by the Borrower in
respect of (a) the Initial Advance and each incremental Funded Advance, in the
form of Exhibit A-1, (b) each Pre-Funded Advance, in the form of Exhibit A-1-PF,
(c) any reduction of the Facility Amount or repayment of Advances Outstanding,
in the form of Exhibit A-2, or (d)(i) any reinvestment of Principal Collections
under Section 2.9(b) or

 

2

--------------------------------------------------------------------------------


 

(ii) any investment of amounts on deposit in the Unfunded Exposure Account
pursuant to Section 2.9(c) or Section 2.10(b), in each case in the form of
Exhibit A-3.”

 

““Broadly Syndicated Loan”: Any Loan that is a Term Loan or a Revolving Loan
that (i) is secured by a valid and perfected first priority Lien on all of the
Obligor’s assets constituting Related Property for the Loan (which may include a
pledge of common equity), subject to such exceptions that are generally
acceptable to lending institutions in connection with their regular commercial
lending activities, and such other exceptions to which similar Related Property
is commonly subject and which do not individually, or in the aggregate,
materially and adversely affect the benefits of the security intended to be
provided by the related Underlying Instruments and UCC financing statements,
(ii) has a Loan-to-Value Ratio not greater than 60%, (iii) provides that the
payment obligation of the Obligor on such Loan is either senior to, or pari
passu with, all other Indebtedness to such Obligor, (iv) is to an Obligor issued
as part of a loan facility with an original facility amount (including any first
and second lien loans included in such facility) of greater than $250,000,000,
including for purposes of this definition the maximum available amount of
commitments under Revolving Loans and Delayed Draw Term Loans, and (v) has a
public rating with respect to its Obligor of at least B- by S&P and B3 by
Moody’s.  For avoidance of doubt, (y) Broadly Syndicated Loans may include
multiple tranches of a single facility and (z) a Broadly Syndicated Loan that
satisfies some but not all of the foregoing provisions of this definition may
still be eligible for purchase by the Borrower as another loan type, subject to
such Loan’s satisfaction of the criteria set forth in the definitions of those
Loans and in the definition of Eligible Loan.”

 

““Commitment”:  With respect to each Purchaser, the commitment of such Purchaser
to make Advances in accordance herewith in an amount not to exceed (a) prior to
the Termination Date or for purposes of Advances made pursuant to
Section 2.1(f), the dollar amount set forth opposite such Purchaser’s name on
Annex B hereto or the amount set forth as such Purchasers “Commitment” on
Schedule I to the Joinder Supplement relating to such Purchaser, as applicable,
and (b) on or after the Termination Date (other than for purposes of Advances
made pursuant to Section 2.1(f)), such Purchaser’s Pro Rata Share of the
aggregate Advances Outstanding.”

 

““Large Obligor Coverage Amount”:  As of any Measurement Date, an amount equal
to the greater of (i) the sum of the Outstanding Loan Balances of all Eligible
Loans (excluding Charged-Off Loans and Delinquent Loans) attributable to the
three Obligors having the largest aggregate Outstanding Loan Balance (excluding
Charged-Off Loans and Delinquent Loans) included in the Borrowing Base on such
date (net of amounts in excess of the Concentration Limits) and
(ii) $35,000,000.”

 

““LIBOR Rate”:  For any day during the Accrual Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Page 3750 of
the Bridge Telerate Service (formerly Dow Jones Market Service) (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London

 

3

--------------------------------------------------------------------------------


 

interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Page 3750 of the Bridge Telerate Service (or any successor or substitute page or
any such successor to or substitute for such service), the rate per annum
appearing on Reuters Screen LIBOR01 Page (or any successor or substitute page)
as the London interbank offered rate for deposits in dollars at approximately
11:00 a.m., London time, for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, for a one-month maturity; and
(c) if the rate specified in clause (a) of this definition does not so appear on
Page 3750 of the Bridge Telerate Service (or any successor or substitute page or
any such successor to or substitute for such service) and if no rate specified
in clause (b) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the principal
London office of WBNA in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, for such day.”

 

““Maximum Availability”:  At any time, an amount equal to the least of:
(i)(A) the Facility Amount minus (B) the Unfunded Exposure Amount; (ii)(A) the
product of the Borrowing Base and the Weighted Average Advance Rate plus (B) the
amount on deposit in the Principal Collections Account received in reduction of
the Outstanding Loan Balance of any Loan plus (C) the amount on deposit in the
Pre-Funded Advances Account in respect of Pre-Funded Advances, after giving
effect to all repayments of Pre-Funded Advances on such day and the making of
new Pre-Funded Advances on such day minus (D) the Unfunded Exposure Amount; and
(iii)(A) the Borrowing Base minus (B) the Large Obligor Coverage Amount plus
(C) the amount on deposit in the Principal Collections Account received in
reduction of the Outstanding Loan Balance of any Loan plus (D) the amount on
deposit in the Pre-Funded Advances Account in respect of Pre-Funded Advances,
after giving effect to all repayments of Pre-Funded Advances on such day and the
making of new Pre-Funded Advances on such day minus (E) the Unfunded Exposure
Amount; provided, however, that at all times during the Amortization Period
(other than for purposes of Section 2.1(f)), the Maximum Availability shall be
equal to the Advances Outstanding.”

 

““Outstanding Loan Balance”:  As of any Measurement Date, (i) with respect to
any Discount Loan, the lesser of (a) the Fair Market Value of such Loan as of
the end of the most recent date of determination and (b) the purchase price of
such Loan (expressed as a percentage of par) multiplied by its outstanding
principal balance (exclusive of any interest and Accreted Interest); (ii) with
respect to any Priced Loan other than a Discount Loan, the least of (a) the Fair
Market Value of such Loan as of the end of the most recent date of
determination, (b) the purchase price of such Loan (expressed as a percentage of
par) multiplied by its outstanding principal balance (exclusive of any interest
and Accreted Interest) and (c) the outstanding principal balance of such Loan
(exclusive of any interest and Accreted Interest); and (iii) with respect to any
other Loan, the lesser of (a) the Fair Market Value of such Loan as of the end
of the most recent date of determination and (b) the outstanding principal
balance of such Loan (exclusive of any

 

4

--------------------------------------------------------------------------------


 

interest and Accreted Interest); provided that the Outstanding Loan Balance of
any Revolving Loan or Delayed Draw Term Loan shall exclude the principal balance
of any Unfunded Exposure Amount in respect of such Loan except for the purpose
of calculating the Excess Concentration Amount.  The Outstanding Loan Balance of
(x) any Prepaid Loan which has been prepaid in full or (y) any Equity Security
shall equal $0.  For the avoidance of doubt, any principal amount previously
covered by a Servicer Advance will be excluded from the principal amounts
outstanding for purposes of this definition.”

 

““Retained Interest”:  With respect to any Agented Note that is transferred by
the Originator to the Borrower and by the Borrower to the Purchasers, (i) all of
the obligations, if any, of the agent(s) under the documentation evidencing such
Agented Note and (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Agented Note that relate to
such portion(s) of the indebtedness that is owned by another lender.”

 

(c)           Section 1.1 of the Sale and Servicing Agreement is hereby amended
by adding the following defined terms in the proper alphabetical order:

 

““Discount Loan”:  Any Loan that has been purchased, acquired or originated by
the Originator (or an Affiliate thereof) at less than 95% of its par value as of
the date of its purchase, acquisition or origination; provided, however, that
any such Loan that is classified as a Discount Loan shall cease to be so
classified (a) with respect to a Priced Loan, on the first day after such
purchase, acquisition or origination on which such Priced Loan shall have
obtained a Market Value equal to or greater than 95% of its par value for a
period of thirty (30) consecutive days and (b) with respect to any Loan other
than a Priced Loan, on the date the Administrative Agent, acting in its sole
discretion, so notifies the Borrower and the Servicer in writing.”

 

““Eligible Bid”:  A bid made in good faith (and acceptable as a valid bid in the
Administrative Agent’s reasonable discretion) by a bidder for all or any portion
of the Collateral in connection with a sale of the Collateral in whole or in
part pursuant to Section 10.2.”

 

““Exposure Amount”:   As of any date of determination, with respect to any
Delayed Draw Term Loan or Revolving Loan, the excess, if any, of (i) the maximum
commitment of the Borrower under the terms of the applicable Underlying
Instruments to make loans (and, for the avoidance of doubt, the Borrower’s
commitment in respect of a Loan as to which the commitment to make additional
loans has been terminated shall be zero) over (ii) the outstanding principal
balance of such Loan on such date of determination.”

 

““Exposure Amount Shortfall”:  Defined in Section 2.1(f).”

 

““Market Value”:  As of any Measurement Date, the midpoint between the “ask”
price and the “bid” price for any Priced Loan by reference to information
provided by (i) LoanX Mark-It Partners or (ii) if no such information is
available from LoanX Mark-It

 

5

--------------------------------------------------------------------------------


 

Partners, then information provided by Loan Pricing Corporation, or (iii) if no
such information is available from either LoanX Mark-It Partners or Loan Pricing
Corporation, then information provided by another pricing service selected by
the Administrative Agent in its sole discretion.”

 

““Market Value Adjustment Amount”:  An amount calculated as of each Measurement
Date equal to the positive difference, if any, of (a) the product of (i) the
aggregate Outstanding Loan Balance of all Priced Loans and (ii) 87.5% minus
(b) the sum of the current Market Value of each Priced Loan as determined by the
lower of the Market Values provided by LoanX Mark-It Partners or Loan Pricing
Corporation as calculated on each such Measurement Date.”

 

““Minimum Weighted Average Spread”: 4.00%.”

 

““Priced Loan”:  Any Loan that has an observable quote from LoanX Mark-It
Partners or Loan Pricing Corporation, or from another pricing service selected
by the Administrative Agent in its sole discretion.”

 

““Standstill Period”: Defined in Section 10.2(c).”

 

““Subordinated Loan”:  Any Term Loan that (i) may or may not be secured by a
Lien on the Obligor’s assets constituting Related Property for the Loan,
(ii) has a Loan-to-Value Ratio not greater than 75%, and (iii) that contains
terms which, upon the occurrence of an event of default under the Underlying
Instruments or in the case of any liquidation or foreclosure on the Related
Property, provide that the Borrower’s portion of such Loan would be paid only
after the other creditors to such Obligor (including any lender party making any
Broadly Syndicated Loan, First Lien Loan, Second Lien Loan or Subordinated Loan
whose right to payment is contractually senior to the Borrower) is paid in
full.”

 

““Tenth Amendment Effective Date”: July 22, 2008.”

 

““Unfunded Exposure Account”:  Defined in Section 6.4(j).”

 

““Unfunded Exposure Amount”: At any time, the amount, if any, by which (i) the
aggregate Exposure Amount exceeds (ii) the aggregate amount on deposit in the
Unfunded Exposure Account.”

 

““Weighted Average Spread”:  As of any date of determination, a fraction
(expressed as a percentage and rounded up to the next 0.001%), the numerator of
which is equal to the sum of (a) the product of (i) the sum of the products
determined by multiplying the Outstanding Loan Balance of each Floating Rate
Loan (excluding Charged-Off Loans and Delinquent Loans) in the Collateral as of
such date of determination by the stated current cash spread at which interest
accrues on such Loan above the Ares LIBOR Rate or the Ares Prime Rate for such
Loan (as applicable) multiplied by (ii) the Outstanding Loan Balance of all
Floating Rate Loans (excluding Charged-Off Loans and Delinquent Loans) in the
Collateral as of such date of determination plus (b) the product of (i) the sum
of the products determined by

 

6

--------------------------------------------------------------------------------


 

multiplying the Outstanding Loan Balance of each Fixed Rate Loan (excluding
Charged-Off Loans and Delinquent Loans) in the Collateral as of such date of
determination by (x) the stated cash coupon for such Loan minus (y) the weighted
average Ares LIBOR Rate applicable to the Floating Rate Loans (excluding
Charged-Off Loans and Delinquent Loans) in the Collateral as of such date of
determination multiplied by (ii) the Outstanding Loan Balance of all Fixed Rate
Loans (excluding Charged-Off Loans and Delinquent Loans) in the Collateral as of
such date of determination, and the denominator of which is the Aggregate
Outstanding Loan Balance as of such date of determination; provided that, in the
case of a Floating Rate Loan with an interest rate calculated based on an Ares
Prime Rate, the stated current cash spread for such Loan shall include an amount
equal to the difference between such Ares Prime Rate minus the equivalent Ares
LIBOR Rate for such Loan.”

 

““Weighted Average Spread Test”: As of any Measurement Date, a test that will be
satisfied if the Weighted Average Spread exceeds the Minimum Weighted Average
Spread.”

 

(d)           The definition of  “Account” set forth in Section 1.1 of the Sale
and Servicing Agreement is hereby amended by inserting the phrase “, the
Unfunded Exposure Account” immediately after the words “Pre-Funded Advances
Account”.

 

(e)           The definition of “Advance Rate” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by replacing the table in the definition
with the following:

 

ELIGIBLE LOANS

 

TYPE OF ELIGIBLE LOAN

 

ADVANCE RATE

 

 

 

 

 

Broadly Syndicated Loans

 

75

%

 

 

 

 

First Lien Loans

 

70

%

 

 

 

 

Second Lien Loans

 

55

%

 

 

 

 

Subordinated Loans

 

50

%

 

 

 

 

DIP Loans

 

50

%

 

(f)            The definition of  “Aggregate Outstanding Loan Balance” or “AOLB”
set forth in Section 1.1 of the Sale and Servicing Agreement is hereby amended
by inserting the phrase “, minus the Market Value Adjustment Amount” immediately
before the period.

 

(g)           The definition of “Availability” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended by inserting the phrase “(other
than for purposes of Section 2.1(f))” immediately after the words “Amortization
Period”.

 

7

--------------------------------------------------------------------------------


 

(h)           The definition of “Concentration Limits” set forth in Section 1.1
of the Sale and Servicing Agreement is hereby amended by amending and restating
clauses (a) through (d) thereof in their entirety as follows:

 

“(a)         the sum of the Outstanding Loan Balances of Eligible Loans that are
Loans to a single Obligor (including any Affiliates thereof) shall not exceed
$25,000,000;

 

(b)           the sum of the Outstanding Loan Balances of all Eligible Loans
divided by the number of Eligible Obligors (including Affiliates thereof) shall
not exceed the greater of 5% or $12,500,000;

 

(c)           the sum of the Outstanding Loan Balances of Eligible Loans that
are Loans to Eligible Obligors in the same Moody’s Industry Classification Group
shall not exceed the greater of 20% or $40,000,000;

 

(d)           the sum of the Outstanding Loan Balances of Eligible Loans that
are Second Lien Loans and Subordinated Loans shall not exceed the greater of 70%
or $100,000,000;”

 

(i)            The definition of “Concentration Limits” set forth in Section 1.1
of the Sale and Servicing Agreement is hereby amended by deleting the percentage
“20%” from clause (f) thereof and replacing it with the percentage “5%” and by
deleting the number “$40,000,000” from clause (f) thereof and replacing it with
the number “$10,000,000”.

 

(j)            The definition of “Concentration Limits” set forth in Section 1.1
of the Sale and Servicing Agreement is hereby amended by inserting the word
“and” at the end of clause (h) thereof.

 

(k)           The definition of “Delinquent Loan” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby amended by deleting the number “60”
where it appears and replacing it with the phrase “five (5)”.

 

(l)            The definition of “Delinquent Portfolio Loan” set forth in
Section 1.1 of the Sale and Servicing Agreement is hereby amended by deleting
the number “60” where it appears and replacing it with the phrase “five (5)”.

 

(m)          The definition of “Eligible Loan” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended by deleting the phrases “Senior
Secured ABL,” and “Qualified Second Lien Loan,” from clause (f)(i) thereof, and
by deleting the phrase “Senior Subordinated Loan or Junior” from clause
(f)(ii) thereof.

 

(n)           The definition of “Eligible Loan” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended by deleting the phrase “more than
ten days” from clause (h) thereof.

 

(o)           The definition of “Eligible Loan” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended by deleting the phrase “which are
part of the Retained Interest” from clause (w) thereof.

 

8

--------------------------------------------------------------------------------


 

(p)           The definition of “Eligible Loan” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended by deleting the phrase
“[Reserved]” from clause (dd) thereof and replacing it with the phrase “such
Loan has been purchased or acquired by the Originator (or directly by the
Borrower) for an amount not less than 85% of the par value of such Loan
outstanding as of the date of such purchase or acquisition unless otherwise
approved in writing by the Administrative Agent in its sole discretion”.

 

(q)           The definition of “Eligible Loan” set forth in Section 1.1 of the
Sale and Servicing Agreement is hereby amended by deleting the phrase
“[Reserved]” from clause (ee) thereof and replacing it with the phrase “at the
time of inclusion in the Collateral, if the Weighted Average Spread Test was not
satisfied as of the most recent Measurement Date, such Loan shall maintain or
improve the Weighted Average Spread”.

 

(r)            The definition of “Facility Amount” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby amended by inserting the phrase
“(except with respect to any Advances made pursuant to Section 2.1(f))”
immediately after the words “Termination Date”.

 

(s)           The definition of “Facility Termination Date” set forth in
Section 1.1 of the Sale and Servicing Agreement is hereby amended by replacing
the date “October 6, 2010” with the date “July 19, 2011”.

 

(t)            The definition of “First Lien Loan” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby amended by deleting the phrase
“(a) 60% where the Loan is not a Material Mortgage Loan or the Related Property
is not primarily real estate and (b) 75% where the Loan is a Material Mortgage
Loan or the Related Property is primarily real estate” from clause (ii) thereof
and replacing it with the percentage “60%”.

 

(u)           The definition of “Junior Subordinated Loan” set forth in
Section 1.1 of the Sale and Servicing Agreement is hereby deleted in its
entirety.

 

(v)           The definition of “Loan” set forth in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting the phrase “Junior
Subordinated Loan, Qualified Second Lien Loan, Second Lien Loan, Senior Secured
ABL or Senior Subordinated Loan” and replacing it with “Second Lien Loan or
Subordinated Loan”.

 

(w)          The definition of “Material Adverse Effect” set forth in
Section 1.1 of the Sale and Servicing Agreement is hereby amended by deleting
the word “collectibility” where it appears and replacing it with the word
“collectability”.

 

(x)            The definition of “Material Modification” set forth in
Section 1.1 of the Sale and Servicing Agreement is hereby amended by inserting
the phrase “permits any interest due in cash to be deferred or capitalized and
added to the principal amount of such Loan (other than any deferral or
capitalization already allowed by the terms of the Underlying Instruments of any
PIK Loan),” in clause (c) thereof immediately after the phrase “waives one or
more interest payments,”.

 

(y)           The definition of “Minimum Pool Yield” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby deleted in its entirety.

 

9

--------------------------------------------------------------------------------


 

(z)            The definition of “Permitted Liens” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby amended by deleting the phrase
“Senior Subordinated Loan or Junior” from clause (d) thereof.

 

(aa)         The definition of “Pool Yield” set forth in Section 1.1 of the Sale
and Servicing Agreement is hereby deleted in its entirety.

 

(bb)         The definition of “Pre-Funded Limit” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby amended by deleting the number
“$35,000,000” and replacing it with the number “$30,000,000”.

 

(cc)         The definition of “Qualified Second Lien Loan” set forth in
Section 1.1 of the Sale and Servicing Agreement is hereby deleted in its
entirety.

 

(dd)         The definition of “Senior Secured ABL” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby deleted in its entirety.

 

(ee)         The definition of “Senior Subordinated Loan” set forth in
Section 1.1 of the Sale and Servicing Agreement is hereby deleted in its
entirety.

 

(ff)           The definition of “Servicing Standard” set forth in Section 1.1
of the Sale and Servicing Agreement is hereby amended by inserting the phrase
“(i) if the Servicer is the Originator or an Affiliate thereof, the higher of:
(A) the customary and usual servicing practices that a prudent loan investor or
lender would use in servicing loans like the Loans for its own account, and
(B) the same care, skill, prudence and diligence with which the Servicer
services and administers loans for its own account or for the account of others,
and (ii) if the Servicer is not the Originator or an Affiliate thereof,”
immediately before the phrase “the same care” in clause (a) thereof.

 

(gg)         The definition of “Termination Date” set forth in Section 1.1 of
the Sale and Servicing Agreement is hereby amended by replacing the date
“October 8, 2008” in clause (c) thereof with the date “July 21, 2009” and by
appropriately re-lettering the last two clauses thereof.

 

(hh)         The definition of “VFCC” set forth in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting the word “Corporation” and
replacing it with the words “Company LLC” and by deleting the word “corporation”
and replacing it with the phrase “limited liability company”.

 

(ii)           Section 2.1 of the Sale and Servicing Agreement is hereby amended
by deleting the following two sentences from clause (d) thereof in their
entirety:

 

“In the event that the term of any Liquidity Agreement or the date set forth in
clause (c) of the definition of Termination Date is not extended for a period of
up to 364 days, the Termination Date shall be extended with the consent of the
Administrative Agent (such consent not to be unreasonably withheld) for a period
of 45 days and notice of such termination shall be provided by the
Administrative Agent to the Backup

 

10

--------------------------------------------------------------------------------


 

Servicer, the Trustee, the Originator, the Borrower and the Servicer.  Only one
such 45 day extension of the Termination Date shall be permitted under this
Section 2.1(d).”

 

(jj)           Section 2.1 of the Sale and Servicing Agreement is hereby amended
by adding the following clause (f):

 

“(f)          Notwithstanding Section 2.1(b), if on the Termination Date the
amount on deposit in the Unfunded Exposure Account is less than the aggregate
Exposure Amount, the Borrower shall request the Purchasers to make an Advance
under the VFCs in the amount of such shortfall (the “Exposure Amount
Shortfall”).  Following receipt of a Funding Request (which shall specify the
account details of the Unfunded Exposure Account where the funds will be made
available), the Purchasers shall fund such Exposure Amount Shortfall in
accordance with Section 2.3.”

 

(kk)         Section 2.3(b)(ii) of the Sale and Servicing Agreement is hereby
amended and restated in its entirety as follows:

 

“(ii)         to the Administrative Agent, a description of the Obligor and the
Loan or Loans (A) to be funded by the proposed Funded Advance or (B) in respect
of which cash will be funded into the Unfunded Exposure Account;”

 

(ll)           Section 2.3(b)(iv) of the Sale and Servicing Agreement is hereby
amended by inserting the phrase “(or have Exposure Amounts collateralized)”
immediately after the words “to be financed” in clause (c) thereof.

 

(mm)       Section 2.3(c) of the Sale and Servicing Agreement is hereby amended
by adding the following at the end of the sentence before the period.

 

“; provided that, with respect to a Funded Advance funded pursuant to
Section 2.1(f), the Purchasers shall remit the Exposure Amount Shortfall in same
day funds to the Unfunded Exposure Account”

 

(nn)         Section 2.8(a) of the Sale and Servicing Agreement is hereby
amended by deleting the following in its entirety:

 

“Unless sooner prepaid pursuant to Section 2.4(b) or Section 10.2, the Advances
Outstanding shall be repaid in full on the date that occurs 24 months following
the Termination Date.  In addition,”

 

(oo)         Section 2.9(a) of the Sale and Servicing Agreement is hereby
amended by inserting the following clause (6) and renumbering the existing
clauses accordingly:

 

“(6)         in the Servicer’s discretion, to the Unfunded Exposure Account, an
amount sufficient to cause the amount on deposit therein to equal the aggregate
Exposure Amount;”

 

11

--------------------------------------------------------------------------------


 

(pp)         Section 2.9(a) of the Sale and Servicing Agreement is hereby
amended by deleting the number “(6)” from clause (7) thereof (after giving
effect to Section 1(oo) of this Amendment) and replacing it with the number
“(7)”.

 

(qq)         Section 2.9(a) of the Sale and Servicing Agreement is hereby
amended by amending and restating clause (8) thereof (after giving effect to
Section 1(oo) of this Amendment) in its entirety as follows:

 

“(8)         pro rata in accordance with the amounts due under this clause, to
the Administrative Agent, each Purchaser Agent, any applicable Purchaser, the
Backup Servicer, the Trustee, the Affected Parties, the Indemnified Parties or
the Secured Parties, all other amounts, including, without duplication, any
Increased Costs, Taxes or Indemnified Amounts, but other than the principal of
Advances Outstanding, then due under this Agreement;”

 

(rr)           Section 2.9(a) of the Sale and Servicing Agreement is hereby
amended by deleting the word “and” from the end of clause (9) thereof (after
giving effect to Section 1(oo) of this Amendment).

 

(ss)         Section 2.9(a) of the Sale and Servicing Agreement is hereby
amended by inserting the word “and” at the end of clause (10) thereof (after
giving effect to Section 1(oo) of this Amendment).

 

(tt)           Section 2.9(b) of the Sale and Servicing Agreement is hereby
amended by inserting the following paragraph at the end of such section:

 

“Upon the satisfaction of the conditions set forth in this Section 2.9(b) (as
certified by the Borrower in the related Borrowing Notice delivered to the
Trustee), the Trustee will release funds from the Principal Collections Account
to the Servicer in an amount not to exceed the lesser of (A) the amount
requested by the Servicer and (B) the amount on deposit in the Principal
Collections Account on such day.”

 

(uu)         Section 2.9 of the Sale and Servicing Agreement is hereby amended
by adding the following clause (c) thereof:

 

“(c)         On the terms and conditions hereinafter set forth, from time to
time during the Revolving Period, the Servicer may withdraw funds from the
Unfunded Exposure Account for the purpose of funding the Borrower’s unfunded
commitments with respect to Delayed Draw Term Loans and Revolving Loans,
provided that the following conditions are satisfied (unless otherwise waived in
writing by the Administrative Agent):

 

(i)            all conditions precedent set forth in clauses (i) and (ii) of
Section 3.2(b) have been satisfied;

 

(ii)           the Servicer provides same day written notice to the
Administrative Agent, each Purchaser Agent and the Trustee by facsimile or email
of the request to withdraw such funds and the amount of such request,

 

12

--------------------------------------------------------------------------------


 

which notice must be accompanied by a Borrowing Notice in the form of
Exhibit A-3, certifying that such funds are only being used to fund Exposure
Amounts with respect to any Delayed Draw Term Loan or Revolving Loan, and
executed by the Borrower and a Responsible Officer of the Servicer; and

 

(iii)          the amount actually withdrawn from the Unfunded Exposure Account
does not exceed the Exposure Amount required to be funded by the Borrower on the
date of such withdrawal;

 

and in connection therewith, the Trustee shall provide to the Administrative
Agent by facsimile or electronic mail a statement reflecting the balance on
deposit in the Unfunded Exposure Account remaining as of such day.

 

Upon the satisfaction of the conditions set forth in this Section 2.9(c) (as
certified by the Borrower in the related Borrowing Notice delivered to the
Trustee), the Trustee will release funds from the Unfunded Exposure Account to
the Servicer in an amount not to exceed the lesser of (A) the amount requested
by the Servicer and (B) the amount on deposit in the Unfunded Exposure Account
on such day.”

 

(vv)         Section 2.10(a) of the Sale and Servicing Agreement is hereby
amended by inserting the following clause (6) and renumbering the existing
clauses accordingly:

 

“(6)         to the Unfunded Exposure Account, in an amount sufficient to cause
the amount on deposit therein to equal the aggregate Exposure Amount;”

 

(ww)       Section 2.10(a) of the Sale and Servicing Agreement is hereby amended
by deleting the number “(6)” from clause (7) thereof (after giving effect to
Section 1(vv) of this Amendment) and replacing it with the number “(7)”.

 

(xx)          Section 2.10(a) of the Sale and Servicing Agreement is hereby
amended by amending and restating clause (8) thereof (after giving effect to
Section 1(vv) of this Amendment) in its entirety as follows:

 

“(8)         pro rata in accordance with the amounts due under this clause, to
the Administrative Agent, each Purchaser Agent, the applicable Purchaser, the
Backup Servicer, the Trustee, the Affected Parties, the Indemnified Parties, or
the Secured Parties, all other amounts, including, without duplication, any
Increased Costs, Taxes or Indemnified Amounts, but other than the principal of
Advances Outstanding, then due under this Agreement;”

 

(yy)         Section 2.10(a) of the Sale and Servicing Agreement is hereby
amended by deleting the word “and” from the end of clause (9) thereof (after
giving effect to Section 1(vv) of this Amendment).

 

(zz)          Section 2.10(a) of the Sale and Servicing Agreement is hereby
amended by inserting the word “and” at the end of clause (10) thereof (after
giving effect to Section 1(vv) of this Amendment).

 

13

--------------------------------------------------------------------------------


 

(aaa)       Section 2.10 of the Sale and Servicing Agreement is hereby amended
by adding the following clause (b) thereof:

 

“(b)         On the terms and conditions hereinafter set forth, from time to
time during the Amortization Period, the Servicer may withdraw funds from the
Unfunded Exposure Account for the sole purpose of funding the Borrower’s
unfunded commitments with respect to Delayed Draw Term Loans and Revolving
Loans, provided that the following conditions are satisfied (unless otherwise
waived in writing by the Administrative Agent):

 

(i)            all conditions precedent set forth in clauses (i) and (ii) of
Section 3.2(b) have been satisfied;

 

(ii)           the Servicer provides same day written notice to the
Administrative Agent, each Purchaser Agent and the Trustee by facsimile or email
of the request to withdraw such funds and the amount of such request, which
notice must be accompanied by a Borrowing Notice in the form of Exhibit A-3,
certifying that such funds are only being used to fund Exposure Amounts with
respect to any Delayed Draw Term Loan or Revolving Loan, and executed by the
Borrower and a Responsible Officer of the Servicer; and

 

(iii)          the amount actually withdrawn from the Unfunded Exposure Account
does not exceed the Exposure Amount required to be funded by the Borrower on the
date of such withdrawal.

 

Upon the satisfaction of the conditions set forth in this Section 2.10(b) (as
certified by the Borrower in the related Borrowing Notice delivered to the
Trustee), the Trustee will release funds from the Unfunded Exposure Account to
the Servicer in an amount not to exceed the lesser of (A) the amount requested
by the Servicer and (B) the amount on deposit in the Unfunded Exposure Account
on such day.”

 

(bbb)      Section 2.10 of the Sale and Servicing Agreement is hereby amended by
adding the following clause (c) thereof:

 

“On each Payment Date during the Amortization Period, the Servicer shall direct
the Trustee in writing (which direction may be contained in the Servicing Report
delivered on the related Reporting Date pursuant to Section 6.10(b)) to
distribute from the Unfunded Exposure Account an amount equal to the amount, if
any, of funds held therein which is in excess of the aggregate Exposure Amount
(such excess amount to be calculated as of the Measurement Date for such
Servicing Report) into the Principal Collections Account.”

 

(ccc)       Section 2.12(b) of the Sale and Servicing Agreement is hereby
amended by deleting the number “(7)” where it appears and replacing it with the
number “(8)”.

 

(ddd)      Section 2.12 of the Sale and Servicing Agreement is hereby amended by
adding the following clause (d) thereof:

 

14

--------------------------------------------------------------------------------


 

“(d)         If the Administrative Agent disagrees with the computation of any
amounts to be paid or deposited by the Borrower or the Servicer hereunder, or
upon their respective instructions, it shall so notify the Borrower, the
Servicer and the Trustee in writing and in reasonable detail to identify the
specific disagreement. If such disagreement cannot be resolved, the
determination of the Administrative Agent as to such amounts shall be conclusive
and binding on the parties hereto absent manifest error.  Upon receipt of
written notice from the Administrative Agent of such disagreement, the Trustee
shall comply with the Administrative Agent’s written instructions with respect
to the holding back (pending resolution), payment or deposit of any such amounts
as so determined by the Administrative Agent.  The Trustee shall be protected in
acting upon the written instructions of the Administrative Agent and shall have
no responsibility to verify, reconcile or recompute any determination of the
Administrative Agent.”

 

(eee)       Section 2.14(b) of the Sale and Servicing Agreement is hereby
amended by deleting the number “(9)” where it appears and replacing it with the
number “(10)”.

 

(fff)         Section 2.14(e) of the Sale and Servicing Agreement is hereby
amended by deleting the word “Closing” and replacing it with the phrase “Tenth
Amendment Effective”, and by deleting the phrase “and in no event later than
April 23, 2005” immediately before the period.

 

(ggg)      Section 2.15(e) of the Sale and Servicing Agreement is hereby amended
by deleting the phrase “Adjusted Eurodollar Rate” and replacing it with the
phrase “LIBOR Rate or Adjusted Eurodollar Rate, as applicable,”.

 

(hhh)      Section 2.19(a) of the Sale and Servicing Agreement is hereby amended
by amending and restating clause (i) in its entirety as follows:

 

“(i)          The Borrower shall have given the Administrative Agent (with a
copy to the Trustee) at least 45 Business Days’ prior written notice of its
intent to effect an Optional Sale in connection with a Permitted Securitization
or a Permitted Refinancing, and, in the case of an Optional Sale occurring at
any time after the Termination Date, the Administrative Agent shall have
delivered to the Borrower its prior written consent (in its sole discretion) to
such Optional Sale, unless such notice and/or consent requirement, as
applicable, is waived or reduced by the Administrative Agent; provided that no
such consent will be required for any Optional Sale of any Loan at a price equal
to or greater than 95% of the par value of such Loan as of the date of the
Optional Sale;”

 

(iii)          Section 2.20(a)(i) of the Sale and Servicing Agreement is hereby
amended by inserting the following words at the end of the phrase before the
semi-colon:

 

“and, in the case of a Discretionary Sale occurring at any time after the
Termination Date, the Administrative Agent shall have delivered to the Borrower
its prior written consent (in its sole discretion) to such Discretionary Sale;
provided that no such consent will be required for any Discretionary Sale of any
Loan at a price equal to or greater than 95% of the par value of such Loan as of
the date of the Discretionary Sale”

 

(jjj)          Section 3.2 of the Sale and Servicing Agreement is hereby amended
by amending and restating clause (a) in its entirety as follows:

 

15

--------------------------------------------------------------------------------


 

“(a)         Each Advance under this Agreement, each reduction in Advances
Outstanding pursuant to Section 2.4(b), each investment of amounts on deposit in
the Principal Collections Account pursuant to Section 2.9(b) and each investment
of amounts on deposit in the Unfunded Exposure Account pursuant to
Section 2.9(c) or Section 2.10(b) (each, a “Transaction”) shall be subject to
the further conditions precedent that:

 

(i)            with respect to any Advance, the Servicer shall have delivered to
the Administrative Agent and each Purchaser Agent (with a copy to the Trustee
and the Backup Servicer) no later than 2:00 p.m. on the date that is one
Business Day prior to the related Funding Date:

 

(1)           a Borrowing Notice in the form of Exhibit A-1 or A-1-PF, as
applicable, a Borrowing Base Certificate or a Pre-Funded Advance Certificate, as
applicable, a Loan List and, if applicable, a Servicing Report; and

 

(2)           except with respect to an Advance for the purpose of funding the
Unfunded Exposure Account, a Certificate of Assignment in the form of Exhibit A
to the Sale Agreement including Schedule I thereto and containing such
additional information as may be reasonably requested by the Administrative
Agent and each Purchaser Agent;

 

(ii)           with respect to any reduction in Advances Outstanding pursuant to
Section 2.4(b), the Servicer shall have delivered to the Administrative Agent
and each Purchaser Agent (with a copy to the Trustee and the Backup Servicer) at
least one Business Day prior to any reduction of Advances Outstanding a
Borrowing Notice in the form of Exhibit A-2 and a Borrowing Base Certificate;

 

(iii)          with respect to any investment of amounts on deposit in the
Principal Collections Account or the Pre-Funding Account permitted by
Section 2.9(b), the Servicer shall have delivered to the Administrative Agent
and each Purchaser Agent (with a copy to the Trustee and the Backup Servicer),
no later than 2:00 p.m. on the Business Day prior to any such investment, with
respect to any Advance, a Borrowing Notice in the form of Exhibit A-3 and a
Borrowing Base Certificate or a Pre-Funded Advance Certificate, as applicable,
executed by the Servicer and the Borrower; and

 

(iv)          with respect to any investment of funds on deposit in the Unfunded
Exposure Account permitted by Section 2.9(c) or Section 2.10(b), the Servicer
shall have delivered to the Administrative Agent and each Purchaser Agent (with
a copy to the Trustee and the Backup Servicer), no later than 2:00 p.m. on the
Business Day prior to any such investment, with respect to any Advance, a
Borrowing Notice in the form of Exhibit A-3 executed by the Servicer and the
Borrower;”

 

16

--------------------------------------------------------------------------------


 

(kkk)       Section 3.2(b) of the Sale and Servicing Agreement is hereby amended
by inserting the phrase “(except with respect to an Advance required by
Section 2.1(f))” immediately after the word “Availability” in clause
(iii) thereof.

 

(lll)          Section 3.2(b) of the Sale and Servicing Agreement is hereby
amended by deleting the word “On” at the beginning of clause (iv) thereof and
replacing it with the phrase “Except with respect to an Advance required by
Section 2.1(f), on”.

 

(mmm)    Section 3.2(c) of the Sale and Servicing Agreement is hereby amended by
inserting the phrase “(other than a Funded Advance for the purpose of funding
the Unfunded Exposure Amount)” immediately after the words “Funded Advance”.

 

(nnn)      Section 3.2 of the Sale and Servicing Agreement is hereby amended by
deleting the word “The” at the beginning of clause (d) thereof and replacing it
with the phrase “Except with respect to any Transaction required by
Section 2.1(f) or Section 2.10(b), the”.

 

(ooo)      Section 4.1(m)(viii) of the Sale and Servicing Agreement is hereby
amended by deleting the phrase “Senior Subordinated Loan or a Junior” from
clause (D) thereof.

 

(ppp)      Section 4.1(bb) of the Sale and Servicing Agreement is hereby amended
by deleting the phrase “Senior Subordinated Loans and Junior” from such section.

 

(qqq)      Section 6.3(a) of the Sale and Servicing Agreement is hereby amended
by deleting the word “collectibility” where it appears and replacing it with the
word “collectability”.

 

(rrr)         Section 6.4(a) of the Sale and Servicing Agreement is hereby
amended by deleting the word “collectibility” where it appears and replacing it
with the word “collectability”.

 

(sss)       Section 6.4 of the Sale and Servicing Agreement is hereby amended by
adding the following clause (j):

 

“(j)          Establishment of the Unfunded Exposure Account.  The Servicer
shall cause to be established, on or before the Tenth Amendment Effective Date,
with the Trustee, and maintained in the name of the Borrower, subject to the
lien of the Administrative Agent, a segregated corporate trust account entitled
“Unfunded Exposure Account for Ares Capital CP Funding LLC, subject to the lien
of Wachovia Capital Markets, LLC, as Administrative Agent for the Secured
Parties” (the “Unfunded Exposure Account”), over which the Trustee as agent for
the Secured Parties, shall have control and from which none of the Originator,
the Servicer nor the Borrower shall have any right of withdrawal except as set
forth in accordance with Section 2.9(c) or Section 2.10(b).”

 

(ttt)         Section 6.5(b) of the Sale and Servicing Agreement is hereby
amended by deleting the number “(8)” where it appears and replacing it with the
number “(9)”.

 

(uuu)      Section 6.8 of the Sale and Servicing Agreement is hereby amended by
deleting the number “(9)” where it appears and replacing it with the number
“(10)”.

 

17

--------------------------------------------------------------------------------


 

(vvv)      Section 6.15(a) of the Sale and Servicing Agreement is hereby amended
by inserting the phrase “or the Unfunded Exposure Account” immediately before
the words “as required”.

 

(www)    Section 7.2(b)(iii) of the Sale and Servicing Agreement is hereby
amended by deleting the phrase “and (L) the Pool Yield” and replacing it with
the phrase “, (L) the Weighted Average Spread and (M) the Weighted Average
Life”.

 

(xxx)        Section 10.1(j) of the Sale and Servicing Agreement is hereby
amended by inserting the word “or” immediately after the semi-colon.

 

(yyy)      Section 10.1(k) of the Sale and Servicing Agreement is hereby amended
by deleting the phrase “as of any Determination Date, the Pool Yield does not
equal or exceed the Minimum Pool Yield” and replacing it with the phrase
“[Reserved]”.

 

(zzz)        Section 10.2 of the Sale and Servicing Agreement is hereby amended
and restated in its entirety as follows:

 

“(a)         Upon the occurrence of a Termination Event, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Purchasers, by notice to the Borrower (and the Administrative Agent shall
provide a copy of such notice to the Trustee), declare the Termination Date to
have occurred, the VFCs to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) and the Amortization Period to have commenced; provided,
however, in the case of any event described in Section 10.1(c) or 10.1(d) (in
the case of Section 10.1(d) due to the occurrence of an event described in
Section 6.15(d)), the VFCs shall be immediately due and payable in full (without
presentment, demand, notice of any kind, all of which are hereby expressly,
waived by the Borrower) and the Termination Date shall be deemed to have
occurred automatically upon the occurrence of any such event.

 

(b)           Upon the declaration or occurrence of a Termination Date, no
Advances will thereafter be made (other than Advances made pursuant to
Section 2.1(f)), the Revolving Period shall end and the Amortization Period
shall commence and the Trustee shall, on each Payment Date thereafter, make
payments in accordance with the provisions of Section 2.10. For the avoidance of
doubt, the occurrence of a Termination Date as defined in clauses (a) through
(f), inclusive, of the definition of “Termination Date” shall constitute a
Termination Date for the purposes of this Section 10.2.  On and after the
declaration or occurrence of a Termination Date, the Trustee, on behalf of the
Secured Parties and at the direction of the Administrative Agent, shall have, in
addition to all of the rights and remedies under this Agreement or otherwise,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Laws, in each case subject to clause (ii) of
this Section 10.2(b), and Sections 10.2(c) – (g), which rights shall be
cumulative. Without limiting the generality of the foregoing sentence, the
Trustee (acting as directed by the Administrative Agent) or the Administrative
Agent also may (i) require the Borrower and Servicer to, and the Borrower and
Servicer hereby agree that they will at the Servicer’s expense and upon the
request of the Trustee or the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent forthwith, assemble all or any part of the Collateral as
directed by the Trustee (acting as directed by the Administrative Agent) or the
Administrative Agent and make the same available to the Trustee or the
Administrative Agent at a place to be designated by the Trustee or the
Administrative Agent and (ii) sell the Collateral or any part thereof in one or
more parcels at a public or private sale subject to the requirements set forth
in Sections 10.2(c) – (g).  Neither the Administrative Agent nor the Trustee
(acting as directed by the Administrative Agent) shall market, hold discussions
with or otherwise prepare or make arrangements for the sale of any part of the
Collateral prior to the end of the Standstill Period.

 

(c)           The Trustee (acting as directed by the Administrative Agent) or
the Administrative Agent shall provide at least 90 days prior notice to the
Borrower and the Servicer of its intention to sell any Collateral (a “Notice of
Intended Sale”), but no such Notice of Intended Sale shall be valid if given
prior to the occurrence or declaration of a Termination Date.  At any time
following such 90-day period (the “Standstill Period”), the Administrative Agent
may use its commercially reasonable efforts to obtain Eligible Bids with respect
to the Collateral.  The delivery of a Notice of Intended Sale shall not obligate
or otherwise commit the Trustee or the Administrative Agent to sell any
Collateral.

 

(d)           If the Trustee (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral or any part thereof in
one or more parcels at a public or private sale, at the request of the Trustee
or the Administrative Agent, as applicable, the Borrower and the Servicer shall
make available to each prospective bidder, on a timely basis, all reasonable
information relating to the Collateral subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
reasonably requested by the Administrative Agent or such bidders; provided that
neither the Borrower nor the Servicer shall be required to disclose any
information which it is required by law or contract to be kept confidential.

 

(e)           At any time after the Borrower has received notice of a
Termination Date from the Administrative Agent and before the Collateral has
been sold, the Borrower may pay to the Trustee an amount equal to the Aggregate
Unpaids, and, once such payment is applied by the Trustee to reduce the
Aggregate Unpaids to $0, the Collection Date shall have occurred.

 

(f)            (i)            If the Trustee (acting as directed by the
Administrative Agent) or the Administrative Agent elects to sell the Collateral
in whole, but not in part, at a public or private sale, the Borrower may
exercise its right of first refusal to repurchase the Collateral, in whole but
not in part, prior to such sale at a purchase price that is not less than the
amount of the Aggregate Unpaids as of the date of such proposed sale.  The
Borrower’s right of first refusal shall terminate not later than 4:00 p.m. on
the second Business Day following the Business Day (which must occur after the
Standstill Period) on which the Borrower receives notice of the Trustee’s or the
Administrative Agent’s election to sell such Collateral, such

 

19

--------------------------------------------------------------------------------


 

notice to attach copies of all Eligible Bids received by the Trustee or the
Administrative Agent in respect of such Collateral.

 

(ii)           If the Trustee (acting as directed by the Administrative Agent)
or the Administrative Agent elects to sell less than all of the Collateral in
one or more parcels at a public or private sale, the Borrower may exercise its
right of first refusal to repurchase such portion of the Collateral prior to
such sale at a purchase price of not less than the highest Eligible Bid received
in respect of such portion of the Collateral as of the date of such proposed
sale, as notified by the Trustee or the Administrative Agent to the Seller.  The
Borrower’s right of first refusal shall terminate not later than 4:00 p.m. on
the Business Day (which must occur after the Standstill Period) on which the
Borrower receives notice of the Trustee’s or the Administrative Agent’s election
to sell such portion of the Collateral, if such notice is delivered by
12:00 p.m. on such Business Day; provided that if such notice is delivered after
12:00 p.m. on the Business Day on which the Borrower receives such notice, or if
the highest Eligible Bid received in respect of such portion of the Collateral
is greater than $25,000,000, the Borrower’s right of first refusal shall
terminate not later than 12:00 p.m. on the following Business Day.

 

(iii)          If the Seller elects not to exercise its right of first refusal
as provided in clauses (i) or (ii) above, the Trustee (acting as directed by the
Administrative Agent) or the Administrative Agent shall sell such Collateral or
portion thereof for a purchase price equal to the highest of the Eligible Bids
then received.  For the avoidance of doubt, any determination of the highest
Eligible Bid shall only consider bids for the same parcels of the Collateral.

 

(iv)          It is understood that the Borrower may submit its bid for the
Collateral or any portion thereof as a combined bid with the bids of other
members of a group of bidders, and shall have the right to find bidders to bid
on the Collateral or any portion thereof.

 

(v)           It is understood that the Borrower’s right of first refusal shall
apply to each proposed sale of the same parcel of the Collateral.

 

(g)           All cash Proceeds received by the Trustee in respect of any sale
of, collection from, or other realization upon, all or any part of the
Collateral (after payment of any amounts incurred by the Trustee or any of the
Secured Parties in connection with such sale) shall be deposited into the
Collection Account to be applied against all or any part of the Aggregate
Unpaids pursuant to Section 2.10 or otherwise in such order as the Trustee shall
elect in its discretion.”

 

(aaaa)     Section 12.2 of the Sale and Servicing Agreement is hereby amended by
adding the following sentence to the end of clause (a) thereof:

 

20

--------------------------------------------------------------------------------


 

“Each Purchaser Agent hereby authorizes the Administrative Agent to file any UCC
financing statement deemed necessary by the Administrative Agent on behalf of
such Purchaser Agent (the terms of which shall be binding on such Purchaser
Agent).”

 

(bbbb)    Section 13.11 of the Sale and Servicing Agreement is hereby amended by
amending and restating clause (b) in its entirety as follows:

 

“(b)         Notwithstanding anything in this Agreement to the contrary, no
Conduit Purchaser shall have any obligation to pay any amount required to be
paid by it hereunder in excess of any amount available to such Conduit Purchaser
after paying or making provision for the payment of its Commercial Paper Notes. 
All payment obligations of each Conduit Purchaser hereunder are contingent on
the availability of funds in excess of the amounts necessary to pay its
Commercial Paper Notes; and each of the other parties hereto agrees that it will
not have a claim under Section 101(5) of the Bankruptcy Code if and to the
extent that any such payment obligation owed to it by a Conduit Purchaser
exceeds the amount available to such Conduit Purchaser to pay such amount after
paying or making provision for the payment of its Commercial Paper Notes.”

 

(cccc)     Section 13.16 of the Sale and Servicing Agreement is hereby amended
by amending and restating clause (a) in its entirety as follows:

 

“(a)         With the prior written consent of the Borrower (which consent shall
not be unreasonably withheld), each Purchaser may at any time assign, or grant a
security interest or sell a participation interest in, any Advance (or portion
thereof) or any VFC (or any portion thereof) to any Person; provided that, as
applicable: (i) no transfer of any Advance (or any portion thereof) or of any
VFC (or any portion thereof) shall be made unless such transfer is exempt from
the registration requirements of the Securities Act and any applicable state
securities laws or is made in accordance with the Securities Act and such laws,
and is made only to either an “accredited investor” as defined in paragraphs
(a)(1), (2), (3), or (7) of Rule 501 of Regulation D under the Securities Act or
any entity in which all of the equity owners come within such paragraphs or to a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
, (ii) no such consent of the Borrower shall be required following the
occurrence of a Termination Event, (iii) in the case of an assignment of any
Advance (or any portion thereof) or of any VFC (or of any portion thereof), the
assignee executes and delivers to the Servicer, the Borrower and the
Administrative Agent a fully-executed Joinder Supplement substantially in the
form of Exhibit M hereto and a Transferee Letter substantially in the form of
Exhibit K hereto, (iv) any Institutional Purchaser shall not need prior consent
to at any time assign, or grant a security interest or sell a participation
interest in, any Advance (or portion thereof) to an Affiliate of its related
Purchaser Agent and (v) any Conduit Purchaser shall not need prior consent to at
any time assign, or grant a security interest or sell a participation interest
in, any Advance (or portion thereof) to a Liquidity Bank or any commercial paper
conduit sponsored by a Liquidity Bank or an Affiliate of its related Purchaser
Agent.  The parties to any such assignment, grant or sale of a participation
interest shall execute and deliver to the related Purchaser Agent for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and the applicable Purchaser Agent.  The
Borrower shall

 

21

--------------------------------------------------------------------------------


 

not assign or delegate, or grant any interest in, or permit any Lien to exist
upon, any of the Borrower’s rights, obligations or duties under this Agreement
without the prior written consent of the Administrative Agent and each Hedge
Counterparty.”

 

(dddd)    Section 13.18 of the Sale and Servicing Agreement is hereby amended by
amending and restating clause (a) in its entirety as follows:

 

“(a)         With respect to any Loan included in the Collateral subject to the
Retained Interest provisions of this Agreement such that a portion of such Loan
is owned by one or more third parties, Principal Collections received by the
Borrower or the Servicer on such Loan will be allocated first to the portion of
such Loan owned by the Borrower, until the principal amount of such portion is
reduced to zero, and then to the portion not owned by the Borrower; provided
that if a payment default occurs with respect to such Loan, then Principal
Collections received on such Loan will be allocated between the portion owned by
the Borrower and the portion not owned by the Borrower pro rata based upon the
outstanding principal amount of each such portion.”

 

(eeee)     The name “Variable Funding Capital Corporation” shall be deleted from
the signature page on which the Conduit Purchaser executes the Sale and
Servicing Agreement, and shall be replaced with the name “Variable Funding
Capital Company LLC”.

 

(ffff)        Annex A, attached hereto as Exhibit A, is hereby amended and
restated in its entirety and incorporated into the Sale and Servicing Agreement.

 

(gggg)    The name “Variable Funding Capital Corporation” shall be deleted from
Annex B and shall be replaced with the name “Variable Funding Capital Company
LLC”.

 

(hhhh)    Exhibit A-1, attached hereto as Exhibit B, is hereby amended and
restated in its entirety and incorporated into the Sale and Servicing Agreement.

 

(iiii)         Exhibit A-3, attached hereto as Exhibit C, is hereby amended and
restated in its entirety and incorporated into the Sale and Servicing Agreement.

 

(jjjj)         Schedule VII of the Sale and Servicing Agreement is hereby
amended by deleting reference to the “Pool Yield”.

 

SECTION 2.         INTENTIONALLY OMITTED.

 

SECTION 3.         AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Sale and Servicing
Agreement are hereby ratified and shall remain in full force and effect.  After
this Amendment becomes effective, all references to the Sale and Servicing
Agreement, and corresponding references thereto or therein such as “hereof,”
“herein,” or words of similar effect referring to the Sale and Servicing
Agreement shall be deemed to mean the Sale and Servicing Agreement as amended
hereby.  This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Sale and Servicing Agreement other than
as expressly set forth herein, and shall not constitute a novation of the Sale
and Servicing Agreement.

 

22

--------------------------------------------------------------------------------


 

SECTION 4.         REPRESENTATIONS.

 

Each of the Originator, the Servicer and the Borrower, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
and the Sale and Servicing Agreement as amended hereby are within its powers,
have been duly authorized, and do not contravene (A) its charter, by-laws, or
other organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Sale and Servicing Agreement as amended
hereby by or against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           each of this Amendment and the Sale and Servicing Agreement as
amended hereby constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity;

 

(vi)          it is not in default under the Sale and Servicing Agreement, as
amended hereby; and

 

(vii)         upon giving effect to this Amendment, there is no Termination
Event, Unmatured Termination Event, or Servicer Default.

 

SECTION 5.         CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Purchasers; (ii) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the
Administrative Agent and the Purchasers; (iii) delivery of executed signature
pages by all parties hereto to the Administrative Agent; and (iv) delivery and
execution of certain amendments to each Purchaser Fee Letter by the parties
thereto.

 

SECTION 6.         MISCELLANEOUS.

 

(a)           Without in any way limiting any other obligation hereunder or
under the Transaction Documents, the Borrower agrees to provide, from time to
time, any additional documentation and to execute additional acknowledgements,
amendments, instruments or other agreements as may be reasonably requested and
required by the Administrative Agent to effectuate the foregoing.

 

23

--------------------------------------------------------------------------------


 

(b)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(c)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(d)           This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.

 

(e)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment or the Sale and Servicing
Agreement.

 

(f)            Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(g)           This Amendment and the Sale and Servicing Agreement represent the
final agreement between the parties only with respect to the subject matter
expressly covered hereby and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties.  There are no
unwritten oral agreements between the parties.

 

(h)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE SALE AND SERVICING AGREEMENT
AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH
IN THE SALE AND SERVICING AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

By:

 

/s/ Michael L. Smith

 

 

Name:

Michael L. Smith

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

THE ORIGINATOR

 

 

AND THE SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Michael Arougheti

 

 

Name:

Michael Arougheti

 

 

Title:

President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

CONDUIT PURCHASER:

VARIABLE FUNDING CAPITAL
COMPANY LLC (f/k/a Variable Funding
Capital Corporation)

 

 

 

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

as attorney-in-fact

 

 

 

 

 

 

 

 

By:

 

/s/ Haojin Wu

 

 

Name:

Haojin Wu

 

 

Title:

Vice President

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

AND THE VFCC AGENT:

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

By:

 

/s/ Kevin Sunday

 

 

Name:

Kevin Sunday

 

 

Title:

Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

THE TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Trustee

 

 

 

 

 

By:

 

/s/ John T. Edwards

 

 

Name:

John T. Edwards

 

 

Title:

Assistant Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to

 

as of the date first written above:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Hedge Counterparty

 

 

 

 

 

By:

 

/s/ Bruce Young

 

 

Name:

Bruce Young

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------